 


109 HR 4974 IH: To authorize the President to waive the application of certain requirements under the Atomic Energy Act of 1954 with respect to India.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4974 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Hyde (for himself and Mr. Lantos) (both by request): introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the President to waive the application of certain requirements under the Atomic Energy Act of 1954 with respect to India. 
 
 
1.Waiver authority 
(a)Waiver authorityNotwithstanding any other provision of law, if the President makes the determination described in subsection (b), the President may— 
(1)exempt a proposed agreement for cooperation with India (arranged pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153)) from the requirement in section 123(a)(2) of the Atomic Energy Act of 1954, and such agreement for cooperation shall be subject to the same congressional review procedures under sections 123(b) and 123(d) of such Act as an agreement for cooperation that has not been exempted from any requirement contained in section 123(a) of such Act; 
(2)waive the application of section 128 of the Atomic Energy Act of 1954 (42 U.S.C. 2157) with respect to India; and 
(3)waive the application of any sanction under section 129 of the Atomic Energy Act of 1954 (42 U.S.C. 2158) with respect to India. 
(b)DeterminationThe determination referred to in subsection (a) is a determination by the President that the following actions have occurred: 
(1)India has provided the United States and the International Atomic Energy Agency (IAEA) with a credible plan to separate civil and military facilities, materials, and programs, and has filed a declaration regarding its civil facilities with the IAEA. 
(2)An agreement has entered into force between India and the IAEA requiring the application of safeguards in accordance with IAEA practices to India’s civil nuclear facilities as declared in the plan described in paragraph (1). 
(3)India and the IAEA are making satisfactory progress toward implementing an Additional Protocol that would apply to India’s civil nuclear program. 
(4)India is working with the United States for the conclusion of a multilateral Fissile Material Cutoff Treaty. 
(5)India is supporting international efforts to prevent the spread of enrichment and reprocessing technology. 
(6)India is ensuring that the necessary steps are being taken to secure nuclear materials and technology through the application of comprehensive export control legislation and regulations, and through harmonization and adherence to Missile Technology Control Regime (MTCR) and Nuclear Suppliers Group (NSG) guidelines. 
(7)Supply to India by the United States under an agreement for cooperation arranged pursuant to section 123 of the Atomic Energy Act of 1954 is consistent with United States participation in the Nuclear Suppliers Group. 
(c)ReportAny determination pursuant to subsection (b) shall be reported to the Committee on Foreign Relations of the Senate and the Committee on International Relations of the House of Representatives, and such report shall describe the basis for the President’s determination. 
(d)Subsequent determinationA determination under subsection (b) shall not be effective if the President determines that India has detonated a nuclear explosive device after the date of enactment of this Act. 
 
